Exhibit 10.48

[Cerus B.V. Letterhead]

INTERNATIONAL BONUS PLAN

January 1, 2013– December 31, 2013

This document sets forth the complete terms and conditions of the International
Bonus Plan (the “Plan”) for non-sales employees and sales employees (“Sales
Participants”) of Cerus B.V., (the “Company”) who are working outside of the
United States of America and have, in accordance with Section 5, been designated
as eligible to participate in the Plan (together, the “Participants”). This
Bonus Plan has effect from January 1, 2013, and will automatically expire on
December 31, 2013 unless the Company extends its term. Subject to the terms of
any extension, any extension of the Plan beyond the end of each calendar year
will only be valid until the end of the following calendar year.

 

1. Purposes of the Plan

The purpose of the Plan is to advance the interests of the Company by providing
an incentive to attract and retain employees (“Incentive Bonus”) as well as to
reward them for performing services for the Company and to motivate them to
perform excellent services (“Individual Performance Bonus”).

 

2. Administration of the Plan

The Company, or its delegate, shall have complete control over the
administration of the Plan and shall have the authority in its sole discretion
to (i) construe, implement and interpret the Plan, (ii) prescribe, amend and
rescind rules relating to the Plan, (iii) make all determinations necessary or
advisable in administering the Plan, (iv) amend the Plan to reflect binding
changes in applicable law (whether or not the rights of any Participant are
adversely affected) and (v) to correct any defect, supply any omission or
reconcile any inconsistency in the Plan and to make all determinations and take
all actions with respect to the Plan as the Company or its delegates may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable local law.

 

1



--------------------------------------------------------------------------------

3. Discretionary Nature of Plan

The establishment of the Plan as well as all bonus payments made thereunder are
entirely discretionary benefits provided by the Company. The Company may decide
not to extend the term of this Plan or to establish a replacement for this Plan
at its sole discretion. Participation in this Plan or receipt of a bonus under
this Plan in one year does not create any future legal entitlement to
participate in a similar bonus plan or to receive a future bonus from the
Company, even if an employee has participated in this Plan or similar bonus
plans or received bonus payments for several consecutive years. This holds true
even if the discretionary nature of participation in the Plan or payment under
the Plan is not specifically repeated at each notification of eligibility or at
each bonus payment. Nothing contained in the Plan or any modification thereof,
or the payment of any bonuses hereunder, shall be construed as giving any
employee any rights to continued employment with the Company.

 

4. Coverage

The Plan covers the following two bonuses for employees:

 

  •   The Incentive Bonus and

 

  •   The Individual Performance Bonus (Sales Participants only).

 

5. Eligibility

 

  A. General Rule. The only employees who are eligible to receive a bonus under
this Plan are employees who:

 

  •   are employed by the Company outside of the United States of America,

 

  •   are not subject to United States income taxation,

 

  •   are not currently participating in any other bonus program sponsored by
the Company or any of its parents, subsidiaries or affiliates,

 

  •   have received and accepted an offer to participate in the Incentive Bonus
Program and/or Individual Performance Bonus Program

 

2



--------------------------------------------------------------------------------

Each offer to an eligible employee must be in writing and contained in either
the employee’s employment contract or a subsequent communication from the
Company that includes a copy of this Plan and the applicable Bonus Agreement
(the “Agreement”). To accept the offer and become a Participant under this Plan
an eligible employee must complete and sign the Agreement accompanying the Plan
and return it to the person designated by the Company by the time and date
specified in the Agreement. By signing and completing the Agreement, the
employee agrees to participate in the Incentive Bonus Program and/or Individual
Performance Bonus Program as applicable and to be bound by the terms and
conditions of this Plan.

 

  B. Additional Restrictions. Eligible employees who work part-time are eligible
to be offered a pro-rated Incentive Bonus or Individual Performance Bonus, if
applicable, based on the number of hours they are regularly scheduled to work.
Eligible employees who are hired after the Plan Year begins may be eligible to
be offered an Incentive Bonus or an Individual Performance Bonus, if applicable,
on a pro-rata basis if and after completing at least three months of employment
during the relevant Plan Year (unless otherwise set forth in the terms of their
employment agreement). Employees who are otherwise eligible to participate in
the Plan and who are on an approved leave of absence for any portion of the Plan
Year are eligible to receive a pro-rated Incentive Bonus or Individual
Performance Bonus, as applicable to reflect the portion of the Plan Year worked.
As the Incentive Bonus is intended to retain employees, it shall, however, only
be paid if the Participants return to active employment with the Company after
their leave of absence.

 

  C. Eligibility to participate and participation in the Plan ends (i) at the
end of the Plan’s annual term unless the Company extends the term, (ii) if the
Company terminates the Plan or modifies it in such a way that the employee is no
longer eligible to participate in the Plan, or (iii) the employee’s employment
with the Company terminates.

 

3



--------------------------------------------------------------------------------

6. Amount and Calculation of Bonuses

 

  A. Incentive Bonus.

 

Goals: At the beginning of the Plan Year (i.e., the twelve month period
beginning January 1 and ending December 31), the Company shall set commercial
goals and strategic goals for the Incentive Bonus.

 

  i. Commercial Goals:

 

  •   Commercial goals will generally be based upon empirical results for the
applicable Plan Year, such as revenue, end of year cash balance and profits.

 

  •   At the beginning of each Plan Year, The Company, or its delegate, will:

 

  •   assign a percentage value that reflects the significance that the
commercial goals, as a whole, will be accorded in the determination of bonus
payouts at the end of the Plan Year (the “Commercial Goals Multiplier”)

 

  •   assign a value to each commercial goal that reflects the significance that
such commercial goal will be accorded in the determination of bonus payouts at
the end of the Plan Year (each, a “Commercial Goal Component Value”). The
aggregate value of the Commercial Goal Component Values will equal 100% of the
portion of the bonus payout at the end of the Plan Year attributable to
achievement of the commercial goals.

 

  •   assign a threshold metric, a target metric and a stretch metric for each
commercial goal.

 

  •   At the end of each Plan Year, The Company, or its delegate, will
determine, in its sole discretion, if and the extent to which each commercial
goal has met its threshold metric, target metric or stretch metric and assign a
multiplier to each commercial goal that reflects such determination (each, a
“Commercial Goal Payout Multiplier”) as follows:

 

  •   Achievement of less than the threshold metric: multiplier of 0;

 

  •   Achievement of at least the threshold metric, but not the target metric:
multiplier of no less than 0.5 and no more than 0.99;

 

  •   Achievement of the target metric, but not the stretch metric: multiplier
of no less than 1.0 and no more than 1.49; and

 

  •   Achievement of the stretch metric or more: multiplier of no more than 1.5.

 

  •  

The Commercial Goal Payout Multiplier for each commercial goal is then
multiplied by the Commercial Goal Component Value assigned to such goal to
determine the amount of the performance bonus earned for each

 

4



--------------------------------------------------------------------------------

 

such commercial goal (each, a “Commercial Goal Component Payout Percentage” and
in the aggregate, (the “Earned Commercial Goals Payout Percentage”).

 

5



--------------------------------------------------------------------------------

  ii. Strategic Goals:

 

  •   Strategic goals will generally consist of corporate development milestones
used to measure how well the Company has executed on its business plan for the
Plan Year, such as product development goals, clinical development goals or
corporate partnering effort goals.

 

  •   At the beginning of each Plan Year, The Company, or its delegate, will
assign a percentage value that reflects the significance that the strategic
goals, as a whole, will be accorded in the determination of bonus payouts at the
end of the Plan Year (the “Strategic Goals Multiplier”).

 

  •   At the end of the Plan Year,The Company, or its delegate, will determine,
if and the extent to which, the strategic goals have been met (the “Earned
Strategic Goals Payout Percentage”).

At the end of each Plan Year, the Company will combine the Earned Commercial
Goals Payout Percentage and the Earned Strategic Goals Payout Percentage.
Whether a Participant receives an Incentive Bonus and the amount of any such
Incentive Bonus is entirely within the discretion of the Company, or its
delegate. In particular, the Company has the discretion to reduce or eliminate
the Incentive Bonus if payment of such amount would create a hardship for the
Company. Any Incentive Bonus will be paid after mandatory withholdings in the
form of cash in the currency that the Participant customarily receives from the
Company.

 

  B. Individual Performance Bonus. Only Sales Participants are eligible to
receive an Individual Performance Bonus. Individual Performance Bonuses shall be
based solely on the attainment of one or more performance goals that are
established for each of the Sales Participants and agreed on in the Sales
Participants’ individual Agreements. By the beginning of the Plan Year, or if
later, the date the Sales Participant is selected by the Company as eligible to
receive an Individual Performance Bonus, the Company shall draft the Agreement
setting forth the maximum Individual Performance Bonus that may be earned, the
applicable performance period, the performance goals applicable to the Sales
Participants as well as the performance targets that must be achieved for all or
a portion of the Individual Performance Bonus to be paid. Any Individual
Performance Bonus will be paid after mandatory withholdings in the form of cash
in the currency that the Sales Participant customarily receives from the
Company.

 

6



--------------------------------------------------------------------------------

7. Payment

A. Incentive Bonus. If an Incentive Bonus is awarded it shall be paid in cash no
later than the date set forth in the applicable Bonus Agreement (the “Payout
Date”), which date shall initially be no later than March 31st following the end
of the Plan Year to which the Incentive Bonus relates provided that the
Participant is still employed by the Company. The Company reserves the right to
change the Payout Date at its sole discretion. Because the Incentive Bonus is
intended to retain Eligible Employees, no Incentive Bonus is earned until it is
required to be paid under this Plan. Therefore, in the event a Participant’s
employment is terminated (either by the Company or by a Participant) prior to
the Payout Date, then, unless required and then solely to the extent required by
applicable law, the Participant will not have earned any right to an Incentive
Bonus, and will not be entitled to any portion of that bonus.

B. Individual Performance Bonus. An Individual Performance Bonus, if any, shall
be paid in cash by the Payout Date, which date shall initially be no later than
March 31st following the end of the Plan Year to which the Individual
Performance Bonus relates. The Company reserves the right to change the Payout
Date in its sole discretion. If the employment terminates for any reason during
the Plan Year, the affected Sales Participants is eligible to a pro rated
payment of the Individual Performance Bonus if and to the extent binding local
law requires such pro rated payments.

 

8. Bonuses Disputes

A Bonus Review Board, consisting of the Company’s Board of Directors, will be
established to review and decide any disputes arising under this Plan. Any
employee with an issue related to this Plan shall provide a written request for
review to any member of the Company’s Board of Directors who, in turn, shall
convene Bonus Review Board to resolve the issue. All decisions of the Bonus
Review Board are final and binding for internal purposes within the Company.

 

9. Legal and Ethical Standards

 

  A. No employee shall attempt to earn a bonus by engaging in any conduct which
violates any anti-trust laws, other laws, or the Company’s ethical standards,
policies or practices.

 

  B. No employee shall pay, offer to pay, assign or give any part of his or her
bonus, compensation, or anything else of value to any agent, customer, supplier
or representative of any customer or supplier, or to any other person, as an
inducement or reward for direct or indirect assistance in earning a bonus.

 

  C. Any infraction of this Plan, or of recognized ethical standards, will
subject the employee to disciplinary action up to and including termination of
employment as permitted by applicable local law.

 

7



--------------------------------------------------------------------------------

10. Miscellaneous

 

  A. No Guarantee of Employment. Nothing in this Plan is intended to convey a
guarantee of employment for any specified period of time.

 

  B. Totality of Agreement. This Plan in contribution with the applicable
individual Agreement contains the entire agreement between the Company and the
individual Participants on this subject, and supersedes all prior bonus
compensation plans or programs of the Company and all other previous oral or
written statements regarding any such bonus compensation programs or plans.

 

  C. Amendment. The Company reserves the right to modify any of the provisions
of this Plan in its sole discretion and in observation of applicable law at any
time with 10 days’ written notice to Participants; provided, however, that this
Plan may not be modified or amended except in a written document signed by a
Company officer and upon approval by the Company’s Compensation Committee. Any
modification shall not decrease any bonus amount to which the Participant is
entitled to under the Plan prior to the date of modification.

 

  D. Discretion. No bonus amounts are guaranteed and all bonuses are determined
in accordance with the terms of this Plan and any applicable Agreement. The
Company will make all determinations under the Plan within its sole discretion.

 

  E. Language. If an Eligible Employee has received a copy of the Plan, an
Agreement or any other document related to the Plan translated into a language
other than English and if the translated version is different than the English
version, the English version will control unless applicable local law requires
the local language to be binding.

 

8



--------------------------------------------------------------------------------

  F. Confidentiality. The contents of this Plan and any Agreement entered into
thereafter are confidential.

 

  G. Exclusion and Severability. Each provision of the Plan shall be independent
of each other, provisions hereof and if any provision of this Plan proves to be,
or is held by any court, tribunal, board or authority of competent jurisdiction
to be void or invalid as to any employee or Participant or group of employees or
Participants, such provisions shall be disregarded and shall be deemed to be
null and void and no part of this Plan; but such invalidation of any such
provision shall not otherwise impair or affect this Plan or any of the other
provisions or terms thereof.

 

  H. Acquired Rights. By choosing to participate in this Plan, the Participant
expressly acknowledges and accepts all terms and conditions in the Plan, and, in
particular, the Participant accepts that the Plan and any payment received under
the Plan will in no case become an acquired right under the Eligible Employee’s
employment relationship with the Company.

 

9